Citation Nr: 0019331	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to assignment of a 70 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD) prior 
to June 9, 1997.

2.  Entitlement to a schedular evaluation in excess of 70 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Seattle, 
Washington.

In correspondence dated July 29, 1998 the veteran's attorney 
raised the issue of an earlier effective date for TDIU.  This 
matter is referred to the RO for initial consideration.

FINDINGS OF FACT

1.  In a rating decision dated in August 1995, the RO 
established service connection and assigned a 30 percent 
evaluation for PTSD; the RO notified the veteran of that 
determination by letter dated August 19, 1995.  

2.  The RO received a timely notice of disagreement with the 
30 percent assigned evaluation, and issued the veteran a 
statement of the case on August 27, 1996; such was sent to 
him at his address of record.

3.  Subsequent to the August 27, 1996, statement of the case, 
the next correspondence of record is a letter from the 
veteran's private attorney referencing a PTSD claim; that 
letter was received by the RO June 9, 1997.  

4.  In a rating decision dated in March 1998, the RO granted 
a 70 percent rating for PTSD, effective June 9, 1997. 

5.  The record does not contain any correspondence that may 
be interpreted as a timely substantive appeal to the August 
1995 rating decision, or any medical evidence or other 
documentation that can be considered a claim for increase 
received prior to June 9, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to June 9, 1997, for 
the assignment of a 70 percent evaluation for service-
connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On February 3, 1995, the RO received the veteran's claim of 
entitlement to compensation benefits based on PTSD.  In 
connection with his claim he presented for a VA psychiatric 
examination.  

In a rating decision dated in August 1995, the RO established 
service connection and assigned a 30 percent evaluation for 
PTSD, effective February 3, 1995.  The RO notified the 
veteran of that determination by letter dated August 19, 
1995.  In July 1996, the RO received a statement in which the 
veteran disagreed with the assigned 30 percent evaluation and 
argued that he was having difficulty with employment, only 
working part-time out of necessity.  On August 27, 1996, the 
RO issued a statement of the case including reference to the 
rating criteria for PTSD evaluations, and advised the veteran 
that he had 60 days from that date, or the remainder, if any, 
of the one-year period from the date of notification of the 
appealed action, to perfect his appeal.  The statement of the 
case and inclusion letter are both dated August 27, 1996, and 
addressed to the address provided by the veteran, to include 
in his July 1996 notice of disagreement.  

The next correspondence in the claims file is a letter from 
the veteran's private attorney referencing a PTSD claim; it 
was received by the RO June 9, 1997.  In September 1997, the 
private attorney acknowledged the veteran's failure to timely 
respond to the August 1996 statement of the case and 
requested an increased rating, stating that the veteran's 
condition had worsened since his last evaluation.  That 
letter is date-stamped as received September 12, 1997.

In a letter received in October 1997 the veteran's private 
attorney indicated that the veteran claimed to never have 
"received the undated denial letter with the statement of 
the case dated in August 1996, and therefore could not 
respond to it since he did not receive it."

A VA examination of the veteran's psychiatric status was 
conducted in November 1997.  Thereafter, in a rating decision 
dated in March 1998, the RO granted the veteran a 70 percent 
rating, effective June 9, 1997.  The RO notified him of that 
determination by letter dated April 28, 1998.  

In May 1998, the RO received the veteran's disagreement with 
the assigned effective date of the 70 percent evaluation.  
The veteran also argued that a 100 percent evaluation was 
warranted "either on a schedular basis or on the basis of 
IU...."  In a rating decision dated in June 1998, the RO 
granted entitlement to individual unemployability benefits, 
effective June 9, 1997.  The RO notified the veteran of that 
determination in a letter dated July 27, 1998, advising him 
that the 100 percent rate was based on individual 
unemployability, but that his combined evaluation remained 70 
percent.

The RO issued a statement of the case on the issue of 
entitlement to an effective date prior to June 9, 1997 for 
the 70 percent PTSD evaluation on July 24, 1998.  
A substantive appeal was received in July 1998.

A rating decision dated in March 1999 reflects assignment of 
a temporary total evaluation under 38 C.F.R. § 4.29, for the 
period November 17, 1998 to December 31, 1998.  Thereafter, 
the 70 percent evaluation resumed.  


Pertinent Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1999).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1999).  With 
regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Applicable laws and regulations further set out 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Analysis

The Board notes that the veteran's claim for an earlier 
effective date is well grounded within the meaning of 
38 U.S.C.A. §  5107 and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

First, the Board notes that the August 1995 decision awarding 
an initial 30 percent evaluation for PTSD became final in the 
absence of a timely perfected appeal.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).  Although the 
veteran did submit a notice of disagreement, he did not 
timely respond to the statement of the case issued by the RO.  
Here, the Board notes the veteran's argument to the effect 
that he never received that statement of the case.  However, 
the claims file copy of the statement of the case is clearly 
addressed to the address provided by the veteran in his July 
1996 notice of disagreement, shortly before the statement of 
the case was issued.  Moreover, there is no evidence in the 
claims file that the statement of the case was returned as 
undeliverable by the United States Postal Service.  The law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  Warfield v. Gober, 10 Vet. 
App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Accordingly, the Board finds that the veteran was properly 
provided with a statement of the case and notified of the 
time limit in which to appeal.  He did not submit a 
substantive appeal within that time period.  Nor has the 
veteran claimed any CUE in the August 1995 decision.  

The Board continues to note that the very next piece of 
documentation in the claims file is the letter from the 
veteran's private attorney, marked as received June 9, 1997.  
The RO properly accepted such as a claim for an increase 
following a final decision and assigned a 70 percent 
evaluation effective the date of receipt of such claim, June 
9, 1997.  There is no evidence of any claim for increase in 
the form of correspondence in the interim between the 
issuance of the statement of the case and receipt of the 
attorney's letter on June 9, 1997.  Nor does a review of the 
file reflect receipt of any VA or other medical evidence 
showing increased disability that may be excepted as an 
informal claim for increased benefits within that interim 
period.  

In sum, the veteran has not claimed CUE in the RO's August 
1995 decision, which became final absent his timely 
substantive appeal.  Clearly, June 9, 1997, is the date of 
receipt of the first correspondence or other documentation 
that can be interpreted as a claim for increase after that 
final decision.  Thus, such is the proper effective date of 
the assigned 70 percent evaluation.  It is not factually 
ascertainable from the evidence of record that any increase 
was warranted in the one-year period prior to that date.  
Accordingly, the veteran's claim of entitlement to an earlier 
effective date is denied.  38 C.F.R. § 3.400.


ORDER

An effective date prior to June 9, 1997, for the assignment 
of a 70 percent disability evaluation for PTSD is denied.


REMAND

The Board notes that in June 1997, the veteran claimed 
entitlement to an increased evaluation for PTSD, then 
assigned a 30 percent evaluation.  The RO thereafter assigned 
a 70 percent evaluation back to the date of receipt of the 
increased rating claim.  The veteran disagreed not only with 
the effective date of the 70 percent evaluation, but further 
argued that a 100 percent evaluation was warranted on either 
a schedular or individual unemployability basis.  However, 
the RO's grant of unemployability in this case does not moot 
the veteran's claim for a schedular 100 percent rating.  
Moreover, a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The RO has not yet issued a statement of the case in response 
to the veteran's notice of disagreement with the assignment 
of a 70 percent schedular evaluation.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Pursuant to the provisions of 38 C.F.R. § 19.9(a) 
(amended effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, 


the Board must remand the claim to the RO for preparation of 
a statement of the case as to that claim.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey, 7 Vet. App. at 408-
10; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should obtain written 
clarification from the veteran as to 
whether he desires to pursue a schedular 
100 percent evaluation for his service-
connected PTSD in light of the grant of 
unemployability benefits.

2.  If no withdrawal of the appeal based 
on a schedular increase is obtained, the 
RO must issue a statement of the case, 
containing all applicable laws and 
regulations, on the issue of entitlement 
to a schedular evaluation in excess of 
70 percent for PTSD, citing 
38 U.S.C.A. § 1155, and 38 C.F.R. Part 4, 
as applicable, to include any pertinent 
changes in the rating criteria during the 
appeal period.  The veteran should be 
advised of the time period in which to 
perfect his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A.  5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

